Citation Nr: 0509970	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  97-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.   Entitlement to service connection for renal cancer.

3.  Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of chloracne.

2.  The evidence of record does not show renal cancer was 
caused or aggravated by military service.

3.  Prior to August 30, 2002, the veteran's acne vulgaris was 
not manifested by adverse symptomatology that equated to 
eczema with ulceration or extensive exfoliation or crusting, 
third degree burn scars that covered an area or areas 
exceeding one square foot, or by an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement of the face.

4.  Since August 30, 2002, the veteran's acne vulgaris is not 
manifested by adverse symptomatology that equates to 
dermatitis or eczema that covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, that requires constant or near-constant systemic 
therapy, by a deep scar or scars the cause a loss of motion 
in area other than the head, face, or neck and which cover 
area or areas exceeding 144 square (sq.) inches (929 sq. 
centimeters (cm)), a disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement.


CONCLUSIONS OF LAW

1.  Chloracne was neither incurred in nor aggravated by 
military service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2004).

2.  Renal cancer was neither incurred in nor aggravated by 
military service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2004).

3.  The veteran does not meet the criteria for an increased 
rating for acne vulgaris at any time since his appeal has 
been pending.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7806 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7800, 7801, 7806, 7828 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In December 1996, October 1998, and February and July 2004 
letters, VA notified the claimant that he was responsible to 
support his claims with appropriate evidence.  The April 2004 
supplemental statement of the case notified the veteran that 
VA would obtain all relevant evidence in the custody of any 
VA or private facility he identified.  In July 2004 he was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised of the VCAA.  The April 
2004 Supplemental Statement of the Case notified the veteran 
of the change in regulations for rating his skin disorder.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, the veteran was asked by VA on multiple 
occasions (see, for example, the RO letters to the veteran 
dated in 2004) if there was any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician the veteran was to provide authorizations 
so that the RO could obtain that evidence.  

Thereafter, the record shows that the veteran reported that 
he received all of his treatment at the Providence VA Medical 
Center and at Rhode Island Hospital.  The RO and/or the 
veteran thereafter obtained and associated these records with 
the claims files.  The record also shows that the veteran was 
not only afforded VA examinations in January 1997 and March 
2004, with accompanying photographs, but that he filed a 
January 1997 skin examination from his own physician, 
Nicholas Bruno, M.D.

The appellant was advised by VA of the evidence VA had 
requested, received, and not received in the statement, 
supplemental statements of the case, and VA correspondence.  
Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for the absence of any 
evidence of harm to the veteran because VA failed to provide 
adequate VCAA notice until after the July 1997 rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claims.  The 
record shows that the appellant filed and/or the RO obtained 
additional records.  The record also shows that the veteran 
was thereafter afforded another VA examination.  Hence, the 
Board finds that the veteran was not prejudiced by VA's 
failure to issue the VCAA letters until after the July 1997 
rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Service Connection Claims

The veteran contends that chloracne and renal cancer were 
caused by his military service, including his exposure to 
Agent Orange while serving in the Republic of Vietnam.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 
38 C.F.R. § 3.303 and presumptive service connection under 
38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. 
§ 3.309(e) for herbicide exposure.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Chloracne

With the above criteria in mind, the Board notes that while 
in-service and post-service medical records show complaints 
and/or treatment for skin problems variously diagnosed as 
acne vulgaris and acne conglobata, the veteran was never 
diagnosed with chloracne.  

Specifically, neither the service medical records which show 
repeated complaints and/or treatment for acne since 1965, a 
March 1967 hospitalization because of acne conglobata, and a 
July 1967 medical evaluation board because of Grade IV acne 
conglobata, nor the numerous post-service VA examinations 
(see. e.g., VA examinations dated in December 1967, October 
1972, September 1980, September 1988, January 1997, and March 
2004), the Agent Orange VA examination, or Dr. Bruno's 
January 1997 skin examination diagnosed the veteran as 
suffering from chloracne. 

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
because the veteran does not have a current disability, the 
claim of entitlement to service connection for chloracne is 
legally insufficient under 38 C.F.R. § 3.303 and is denied.  

In reaching this conclusion, the Board notes that a claim 
based on herbicide exposure normally requires a discussion of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, 3.313.  
Given that this decision turns on the fact that the medical 
evidence of record is devoid of any evidence of the veteran 
having a current disability, such a discussion in not 
warranted.

Renal Cancer

Next, the Board turns to entitlement to service connection 
for renal cancer.  In this regard, treatment records from 
Rhode Island Hospital and/or Providence VA Medical Center 
starting in 1987 show the veteran's complaints and/or 
treatment for a stage A, right, renal cell carcinoma.  
Thereafter, VA treatment records note that the cancer is in 
remission (see VA treatment records dated from August 1998 to 
March 2004) and an April 2002 VA treatment record noted that 
his cancer appeared cured. 

As to presumptive service connection under 38 C.F.R. § 3.307 
for the disorders enumerated at 38 C.F.R. § 3.309(e) for 
herbicide exposure, the Board notes that as the veteran 
served in the Republic of Vietnam there is a presumption that 
he was exposed to herbicides while serving in country.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
However, renal cancer is not listed at 38 C.F.R. § 3.309(e) 
as a disorder presumed to have been caused by herbicide 
exposure.  In fact, the National Academy of Sciences (NAS) 
has held that renal cancer is not a disease process 
associated with exposure to herbicide agents.  68 Fed. Reg. 
27,630 (May 20, 2003).  Therefore, entitlement to service 
connection for renal cancer on a presumptive basis is denied.

As to direct service connection under 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, the record is devoid of any medical 
evidence showing the veteran's complaints, diagnoses, or 
treatment for renal cancer while in military service.  The 
record is also devoid of any medical evidence linking renal 
cancer, first diagnosed almost 20 years after the veteran's 
separation from military service, to that military service.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  Likewise, the record does 
not contain any evidence showing a continuity of adverse 
symptomatology between the time the veteran separated from 
military service in October 1967 and the time he was first 
diagnosed with renal cancer in 1987.  38 C.F.R. § 3.303.  
Accordingly, because entitlement to service connection for 
renal cancer requires the above findings, the claim is 
denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  



The Increased Rating Claim

It is contended that the veteran experiences increased 
symptomatology due to his acne vulgaris that warrants an 
increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

Since a January 1968 rating decision granted service 
connection for acne vulgaris, VA has rated this disability as 
30 percent disabling by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  38 C.F.R. § 4.20 (2004).

Initially, the Board notes that since the veteran filed his 
increased rating claim there has been a change in the 
criteria for rating skin disabilities under 38 C.F.R. 
§ 4.118.  68 Fed. Reg. 62889 (Oct. 9, 2002).  The new rating 
criteria became effective August 30, 2002.  Id.  An April 
2004 supplemental statement of the case notified the veteran 
of the new rating criteria.  Accordingly, adjudication of his 
claim may go forward.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Given the change in law, VA may only apply the old rating 
criteria for rating a skin disability prior to August 30, 
2002, and it may only consider the new rating criteria for 
rating a skin disability to the term beginning August 30, 
2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to August 30, 2002

Prior to August 30, 2002, the veteran was entitled to an 
increased rating under 38 C.F.R. § 4.118, if his adverse 
symptomatology for acne vulgaris equated to: eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant eczema 
were rated 50 percent disabling (Diagnostic Code 7806).  
Third degree burn scars that covered an area or areas 
exceeding one square foot were rated 40 percent disabling 
(Diagnostic Code 7801).  A disfiguring scar of the head, 
face, or neck that was complete or caused an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement of the face was rated a 50 
percent under Diagnostic Code 7800).

With the above criteria in mind, nothing in the record during 
this time, including the January 1997 skin examination 
conducted by Dr. Bruno, and the January 1997 VA examination, 
which included color pictures, leads the Board to conclude 
that the severity of the veteran's service connected skin 
disability approaches the level of severity required for an 
increased rating.

Specifically, in the January 1997 skin examination conducted 
by Dr. Bruno, the veteran reported that he had not had any 
significant problems or symptoms over the past twenty to 
twenty-five years.  On examination, the face had multiple 
discrete and confluent depressed and pitted scars on the 
forehead and the cheeks as well as multiple open comedomes 
and a cyst above the left eyelid.  The neck had mild to 
moderate discrete and confluent depressed acne scars as well 
as multiple open comedomes.  The chest had multiple discrete 
and confluent depressed acne scars, concentrated in the mid 
sternal area, along with multiple open comedomes in the same 
area.  The upper and lower back, as well as the shoulders, 
had moderate-severe discrete and confluent depressed acne 
scars along with multiple open comedomes. The pertinent 
diagnosis was a history of severe inflammatory acne vulgaris 
of the face, neck, chest, and entire back with severe 
residual scarring and multiple open comedomes.

At the January 1997 VA examination the veteran reported that 
his acne was quiescent and he had no complaints.  Examination 
revealed acne scarring on his face, upper back, and upper 
chest.  As to the severity of the scarring, it was opined 
that the face scarring was "mild to moderate" and the back 
and chest scarring was "minimal."  It was next opined that 
none of the scarring was disabling and the scars "would not 
be considered disfiguring."  As to the face, it was 
thereafter opined that there was "moderate" scarring and 
the scarring was "not really repulsive."  

A review of the photographs taken of the veteran's face, 
chest, and back at the January 1997 VA examination fails to 
disclose any evidence that would contradict the January 1997 
VA examiner's characterization of the severity of the 
claimant's acne vulgaris and residual scarring.

VA treatment records during this period are negative for 
complaints and/or treatment related to acne vulgaris, except 
for an Agent Orange examination noting acne vulgaris.

As reported above, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans.  Here, the Board finds that the overwhelming 
weight of the evidence supports the January 1997 VA 
examiner's characterization of the severity of the veteran's 
acne vulgaris as opposed to Dr. Bruno.  The Board reached 
this conclusion because treatment records are virtually 
devoid of complaints, diagnoses, or treatment for acne 
vulgaris, the VA opinion was made after a review of the 
record on appeal as well as an examination of the veteran, 
and the VA opinion is further supported by contemporaneous 
photographs of the veteran which support the examiner's 
characterization of the severity of the claimant's acne 
vulgaris and residual scarring.

Therefore, the Board finds that prior to August 30, 2002, the 
veteran's acne vulgaris did not meet the schedular criteria 
for an increased rating under any of the previously discussed 
Diagnostic Codes.  Therefore, the claim for an increased 
rating for this time period is denied.



Since August 30, 2002

Effective August 30, 2002, amended 38 C.F.R. § 4.118 provides 
a criteria for rating acne under Diagnostic Code 7828.  
However, because Diagnostic Code 7828 provides a maximum 
rating of 30 percent, the new Diagnostic Code cannot support 
an increased rating.  

Therefore, effective August 30, 2002, the veteran will only 
be entitled to a rating in excess of 30 percent under 
38 C.F.R. § 4.118 if the acne vulgaris is manifested by 
adverse symptomatology that equates to: dermatitis or eczema 
that covers more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period (40 percent) (Diagnostic Code 7806); equates to 
a deep scar or scars cause a loss of motion in area other 
than the head, face, or neck and which cover area or areas 
exceeding 144 square inches (929 sq. cm.) (40 percent) 
(Diagnostic Code 7801); or equates to a disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement (50 percent) 
(Diagnostic Code 7800). 

The 8 characteristics of disfigurement are as follows: a scar 
5 or more inches (13 or more cm.) in length, a scar at least 
one-quarter inch (0.6 cm.) wide at widest part, a surface 
contour of scar elevated or depressed on palpation, a scar 
adherent to underlying tissue, skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.), skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.), and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 
(Note 1).

With the above criteria in mind, the Board notes that VA 
treatment records since August 2002 are likewise negative for 
complaints and/or treatment related to acne vulgaris, except 
for some records noting that the veteran had a history of 
acne vulgaris and one record noting complaints of moles.  

At the March 2004 VA examination, the veteran reported that 
he had a continuing problem with acne which he treated with 
over the counter anti-bacteria soap and his son's 
prescription acne medication.  He denied any systemic 
symptoms of fever or weight loss.  On examination, the face, 
chest, neck, and back had multiple open patulous comedones.  
His cheeks, forehead, and neck had areas of hypertropic 
scarring.  There were no active or inflammatory pustules or 
axillary lymphadenopathy.  It was opined that the face did 
not have asymmetrical disfigurement.  It was next opined that 
the veteran's total body involvement was approximately 35 to 
40 percent - 7 percent for his face and neck, 25 percent for 
his back, 5 to 10 percent for his chest, and less than 1 
percent for his shoulders. 

A review of the photographs taken of the veteran's face, 
chest, and back at the March 2004 examination fails to 
disclose any evidence that would contradict the March 2004 VA 
examiner's characterization of the severity of the claimant's 
acne vulgaris.

Therefore, the Board finds that since August 30, 2002, the 
multiple open patulous comedones and hypertropic scarring 
that encompasses 35 to 40 percent of the body noted by the 
March 2004 VA examiner, which the examiner opined did not 
cause asymmetrical disfigurement, do not meet the schedular 
criteria for an increased rating under any of the previously 
discussed Diagnostic Codes.  Therefore, the claim for an 
increased rating for this time period is also denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, his December 
1995 personal hearing testimony, and statements made to VA 
examiners.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
statements as to a current diagnosis or the severity of a 
service-connected disability are not probative because 
laypersons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chloracne is denied.

Service connection for renal cancer is denied.

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 30 percent disabling, is denied.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


